Title: From George Washington to Robert Morris, 22 September 1782
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters 22d Septemr 1782
                  
                  I have been honored with yours of the 12th and am exceedingly happy to find that General Cornell has accepted the Office of Inspector of the Contracts &ca.  I wish to see him as soon as possible as his presence becomes every day more and more necessary.
                  Mr Mullins delivered me 480 dollars he having taken 20 to defray his Expences—This he says was by desire of Mr Swanwick—I have yet recd no instructions from Congress, altho’ they are most essentially necessary to the Commissioners.  I have the honor to be &c. 
                  
               